 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local No. 222,Interna-tional Union of Operating Engineers,Local No. 3, AFL-CIO,and United Brotherhood of Carpenters and Joiners of America,Local No.184,AFL-CIO [Utah Sand and Gravel ProductsCorp.]andWeyher Construction Co., Inc., Okland Construc-tion Co., Inc., and Mark B. Garff,,Ryberg & Garff ConstructionCo., A Joint Venture.Case No. 27-CC-119. August 4, 1964DECISION AND ORDEROn February 26, 1964, Trial Examiner James R. Hemingway issuedhisDecision in the above-entitled proceeding, finding that the Re-spondents International Union of Operating Engineers, Local No. 3,AFL-CIO, herein called Operating Engineers, and the UnitedBrotherhood of Carpenters and Joiners of America, Local No. 184,AFL-CIO, herein called Carpenters, had engaged in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.The Trial Examiner also found that theInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local No. 222, herein called the Teamsters,had not engaged in certain alleged unfair labor practices alleged inthe complaint and dismissed the allegations in regard thereto. There-after, the Charging Party and the Respondents Operating Engineersand Carpenters filed exceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications.'I The record shows,contrary to the finding of the Trial Examiner,that the ChargingParty contends that the Teamsters and Operating Engineers had conspired or engaged ina joint venture to effect a work stoppage and the Trial Examiner'sDecision is herebycorrected in regard theretoHowever,the record does not support a finding that such aconspiracy in fact existedAs to whether'Carter, an alleged picket, was an agent of the Teamsters,we find it un-necessary to resolve this issue since we find that by his conduct on July 22,1963, heneither induced nor encouraged employees to cease working in violation of the Act.While the Trial Examiner found that a business agent of the Operating Engineers in-duced and encouraged Johnson and Garner not to work on July 22, 1963,in violation ofSection 8(b) (4) (ii) (B), he did not,in his concluding findings,allude to conduct by anOperating Engineers' business agent vis-a-vis Barnes,Zimmer, Cude,Foster,and Bennett148 NLRB No. 17. INT'L BROTHERHOOD OF TEAMSTERS, ETC., LOCAL 222119The Trial Examiner found that-the Carpenters had .induced andencouraged- employees of the Joint Venture to engage in a refusal inthe course of their employment to perform services in violation ofSection 8(b) (4) (i) (B) on the basis of the conduct of its AssistantBusiness Agent Gilman on July 19, 1963. The record shows that, onthat day, three Utah Sand and Gravel transit-mix trucks arrived atthe Joint Venture project, the first at 9:30 a.m., the second at 10:30a.m., and the third at 10:40 a.m.Each truck was accompanied byone or two automobiles containing Teamsters pickets.The picketingwas done on the street at a point nearest the truck, and the picketsigns bore the legend that the Teamsters was on strike against UtahSand and Gravel.Within the compound adjoining the Joint Venture constructionoffice and within sight of the picketing, eight carpenters were working.Upon the appearance of the pickets with the first trucks, all the car-penters in the compound stopped working and formed a group, talk-ing among themselves.Following a telephone call from an employeewho had left the premises to go home, Assistant Business Agent Gil-man of the Carpenters arrived at the site.One of the carpentersasked him if there was a strike and if they could work. Gilmanreplied that there was definitely a picket line and it was up to themen to decide whether or not to work. It appears that at this pointmost of the carpenters picked up their tools and left, and it alsoappears that two carpenters followed Gilman to question him fur-ther aWhen Gilman reached a point outside the compound, in frontof the construction office, a carpenter who had followed him asked :"Don, what will the union do if we work behind the picket line?"The Trial Examiner found that Gilman credibly replied : "I don'tknow what in the hell they will do. It is not for me to decide.Asfar as I am concerned they will do nothing." The carpenters didnot return to work that day.On the basis of Gilman's responses to the above two employees, theTrial Examiner found that Gilman was indirectly suggesting theaction to be followed by the employees and thereby had induced and'encouraged employees not to work with an object of forcing the JointVenture to cease doing business with Utah Sand and Gravel in viola-tion of Section 8(b) (4) (i) (B) of the Act.We do not agree.Weare of the opinion that Gilman's remarks could not reasonably bethat same day.However, because no exceptions were found to the Trial Examiner's failuretomake findings here, .we do not pass upon the question of whether by this conduct, theOperating Engineers further violated Section'8(b) (4) (ii) (B).The request of the Operating Engineers for oral argument is hereby denied, as therecord and briefs adequately present the issues and the positions of the parties.2Carpenters who were not working in the compound continued to work without inter-ruption until the whole job shut down a few hours later because of a decision of theState inspector.It is not clear whether some of the carpenters returned to work in thecompound after this incident. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDinterpreted as inducing or encouraging the carpenters to leave theworksite or to discontinue working.To read into Gilman's remarksa hidden meaning such as found by the Trial Examiner, we feel, isto be unduly introspective and is not warranted by the nature of theremarks or the circumstances under which they were made.3As wedo not find Gilman's conduct violative of Section 8(b) (4) (i) (B) ofthe Act, we shall dismiss the complaint as to the Carpenters.CONCLUSIONS OF LAWIn view of our findings,above, paragraphs 4 and 7 of the Conclu-sions of Law as found by the Trial Examiner are deleted and thefollowing paragraphs substituted :4.By inducing and encouraging employees of the Joint Ven-ture and Jarman to engage in a strike or a refusal in the courseof their employment to perform services,with an object of forc-ing or requiring the Joint Venture to cease using concrete of, orto cease doing businesswith, UtahSand and Gravel ProductsCorp.,the Operating Engineers has engaged in unfair laborpractices within the meaning of Section 8(b) (4) (i) (B) of theAct.7.Teamsters and Carpenters have not engaged in unfair laborpractices as alleged in the complaint.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board orders that the International Union of Operat-ing Engineers, Local No. 3, AFL-CIO, its officers, agents, representa-tives, successors, and assigns, shall:1.Cease and desist from :(a)Engaging in, or inducing or encouraging any individual em-ployed by the Joint Venture, by any member thereof, by Jarman, orby any other person engaged in commerce or in an industry affectingcommerce within the meaning of the Act and within its territorialjurisdiction, to engage in a strike or a refusal in the course of his em-ployment to use, manufacture, process, transport, or otherwise handleor work on any goods, articles, materials, or commodities, or to per-form any services where an object thereof is forcing or requiring theJoint Venture, any member thereof, Jarman, or any other person tocease using, handling, transporting, or otherwise dealing in the prod-ucts of any other producer, processor, or manufacturer, or to ceasedoing business with any other person.s SeeLocal Union No. 741,United Association of Journeymen,etc.(KeithRiggsPlumbing and Heating Contractor),137 NLRB'1125, 1138-1139,1142;InternationalBrotherhood of Electrical Workers, Local313, AFL-CIO (James Julian, Inc.), '147NLRB137. INT'L BROTHERHOOD OF TEAMSTERS,ETC., LOCAL 222121(b)Threatening, coercing, or restraining the Joint Venture, anymember thereof, Jarman, or any other person engaged in commerceor in an industry affecting commerce within its territorial jurisdic-tion, where an object thereof is forcing or requiring the Joint Ven-ture, any member thereof, Jarman, or any other person to cease using,selling, handling, transporting, or otherwise dealing in the productsof any other producer, processor, or manufacturer, or to cease doingbusinesswith any other person.2. 'Take the following affirmative action which we find will effectu-ate the purposes of the Act :(a)Post at its business offices and meeting halls, copies of the at-tached notice marked "Appendix A." 4 Copies of said notice, to befurnished. by the Regional Director for Region 27, shall, after beingduly signed by an authorized representative, be posted by the Re-spondent immediately upon receipt thereof, and be maintained for aperiod of 60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to its members are customarily posted.Reasonable steps shall be taken to insure that such notices are notaltered, defaced, or covered by any other material.(b)Sign and mail sufficient copies of the said notice to the Re-gional Director for Region 27 for posting by the Joint Venture, bythe respective members thereof, and by Jarman, they being willing,at all locations where notices by said employers to their respectiveemployees are customarily posted.(c)Notify the Regional Director for Region 27, in writing, within10 days from the date of this Decision and Order, what steps it hastaken to comply herewith.IT IS FURTHER.ORDEREDthat the complaint,insofar as it alleges un-fair labor practices by the Teamsters and Carpenters be, and it herebyis,dismissed.4 In the event that this Order is enforced by a decree of a United StatesCourt ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."-APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL UNION OF OPERATINGENGINEERS,LOCAL No. 3, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce, or encourage any individualemployed by Weyher Construction Co., Inc., by Okland Con-struction Co., Inc., or by Mark B. Garff, Ryberg & Garff Construc-tion Co., either jointly or severally, or by Charles P. Jarman, Steel 122DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDErector, or by any other person within our jurisdictional territorywho is engaged in commerce or in an industry affecting commercewithin the meaning of the National Labor Relations Act, asamended, to engage in a strike or refusal in the course of his em-ployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, materials, articles, or commodities,or to perform any services where an object thereof is to force orrequire any such employer or person to cease doing business withUtah Sand and Gravel Products Corp., or with any other person.AVE WILL NOT threaten, coerce, or restrain Weyher Construc-tion Co., Inc., Okland Construction Co., Inc., and Mark B. Garff,Ryberg & Garff Construction Co. jointly or severally, or CharlesP. Jarman, Steel Erector, or any person engaged in commerce orin an industry affecting commerce within our jurisdictional ter-ritory where an object thereof is forcing or requiring any personto cease using, selling, handling, transporting, or otherwise deal-ing in the products of any other producer, or manufacturer, or tocease doing business with any other person.INTERNATIONAL UNION OF OPERATING ENGINEERS,LOCAL No. 3, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the datehereof, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directly with the Board's RegionalOffice, 609 Railway Exchange Building, 17th and Champa Streets,Denver, Colorado, Telephone No. Keystone 4-4151, Extension 513,if they have any question concerning this notice or compliance with itsprovisions.TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEOn July 23, 1963,a charge wasfiled by WeyherConstruction Co., Inc., OklandConstruction Co., Inc., and MarkB. Garff,Ryberg &Garff Construction Co. (hereincollectivelycalled the JointVenture),and Charles P. Jarman, Steel Erector (hereincalledJarman),against International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,Local No.222, International Union of Operat-ing Engineers,Local No.3,AFL-CIO, and United Brotherhood of Carpenters andJoiners of America,Local No. 184, AFL-CIO (herein jointly called Respondents butseverallycalled Teamsters, Operating Engineers,or Carpenters) alleging that theRespondents had engaged in unfair labor practices within the meaning of Section8 (b) (4) (i) and (ii) (B) of the National Labor Relations Act, as amended,29 U.S.C.,Section 151,et seq.,herein calledthe Act.On July 26, 1963,an amended chargewas filed bythe membersof theJointVenture, withoutJarman,but otherwise thesubstance of the charge was the same.Upon such amended charge a complaint wasissued on August 28, 1963. INT'L BROTHERHOOD OF TEAMSTERS,ETC., LOCAL 222123In substance,the complaint alleged that each of the Respondents had, by certainacts, induced and encouraged individuals employed by the Joint Venture to engagein a strike and refusal to perform services during the periods when a supplier ofconcrete was making deliveries to the Joint Venture at a certain highway viaductconstruction project; that Operating Engineers had, also induced and encouragedindividuals employed by Jarman to engage in a strike or refusal to perform servicesfor their employer during such periods; and that Operating Engineers and Carpentershad, by certain acts, threatened the Joint Venture with work stoppages and/orpicketing for the purpose of forcing or requiring the Joint Venture to cease using,handling, or otherwise dealing in the products of,, and to cease doing business with,the said supplier of concrete.Each of the Respondents duly filed an answer inwhich, in substance,they denied the unfair labor practices alleged in the complaint.Pursuant to notice,a hearing was held in Salt Lake City,Utah,between October 1and 10, 1963,before Trial Examiner James R. Hemingway.At the opening of thehearing, certain motions were made which resulted in minor amendments to theanswer of the Teamsters and to the complaint.Each of the parties was representedby counsel and all participated in the hearing.At the conclusion of the hearingeach of the Respondents made a motion to dismiss the complaint.Ruling thereonwas reserved.I now grant the motion of Teamsters and deny the respective motionsof Carpenters and Operating Engineers for the reasons hereinafter set forth.Atthe request of the parties a time was fixed for the filing of briefs with'the TrialExaminer and such time was later extended.Within the extended period, a briefwas filed by each of the five partiesFrom my observation of the witnesses and upon the entire record in the case,I make the following:FINDINGS OF FACTI.FACTS OF COMMERCEIn early 1963,Weyher Construction Co., Inc., Okland Construction Co., Inc.,and Mark B.Garff,Ryberg & Garff Construction Co. combined as a Joint Venture(herein called the Joint Venture) for the construction of an overpass for an inter-state highway in Salt Lake City, where that highway crosses the Denver and RioGrande Railroad tracks and a railroad yard.The total cost of the constructionprojectwas$2,500,000.The Joint Venture is an employer, and its constructionwork was in progress during all times material herein. In the course of its con-struction work, the Joint Venture purchased lumber and steel piling of a total valueof $82,000, which lumber and steel piling were shipped to it from points outsidethe State of Utah.Charles P. Jarman, Steel Erector(herein called Jarman),,is an employer engagedas a contractor in the building and construction industry in the State of Utah. Inthe work on the aforesaid highway overpass construction project,the Joint Ventureused Jarman's services in the installation of reinforcing steel.Jarman was actuallya subcontractor for Western Rolling Mill of Tempe, Arizona, on the installation ofreinforcing steel on the project.For use on the Joint Venture's construction job,Jarman leased to the Joint Venture certain manned equipment.The employeeson such equipment were paid by Jarman. Jarman is, and at all times materialherein has been,an employer engaged in commerce or in an industry affecting com-merce among the several States.'II.THE LABOR ORGANIZATIONS INVOLVEDTeamsters is a labor organization representing certain employees of Utah Sandand Gravel Products Corp.(herein called Utah Sand and Gravel,a supplier oftransit-mixed concrete to the Joint Venture for use on the aforesaid highway proj-ect),with whom, at all times material herein,Teamsters had a labor dispute.Teamsters did not represent employees of the Joint Venture and had no legitimatelabor dispute with the Joint Venture.Operating Engineers is a labor organization representing certain employees inthe employ of Jarman and in the service of the Joint Venture during the times mate-rialhereto.Ithad at such time no dispute with Jarman and, except as hereinfound,ithad no dispute with the Joint Venture.Carpenters is a labor organization representing certain employees of the JointVenture.At no time material hereto did Carpenters have a labor dispute with theJoint Venture or with Jarman.' International Union of Operating Engineers,Local571 (Layne-Western Company),133 NLRB 208. 124DECISIONS OF NATIONAL LABOR RELATIONS 130ARDIII. THE UNFAIR LABOR PRACTICESA. Chronological history of events1.The labor dispute and the picketing by TeamstersIn late spring and summer of 1963, Teamsters and Operating Engineers werenegotiating contracts with various employers.Although, in the past, Utah Sandand Gravel had engaged with said unions in joint negotiations along with otheremployers in similar business, in 1963 it was negotiating separately with OperatingEngineers and Teamsters.Early in July 1963, Teamsters struck Utah Sand andGravel, and for a time, Utah Sand and Gravel was closed completely.When, dur-ing the month of July 1963, Utah Sand and Gravel commenced operating again,Teamsters assigned pickets to accompany transit-mix cement trucks of Utah Sandand Gravel.The pickets, in automobiles, would accompany the truck to the placeof delivery, then get out of their cars, produce picket signs with a legend statingthat Teamsters was on strike at Utah Sand and Gravel, and picket near, or as nearas possible, to the truck during the time it was making its delivery.When thetruck had completed its delivery and departed, the pickets likewise would depart.Itwas testified that when the pickets arrived, one of them would rush to a tele-phone and that a short time later one or more Teamsters' or Operating Engineers'business agents would appear.This testimony was in general terms. It does notappear likely to me that the pickets arriving with each truck would do this, whenthey were arriving in series. It is more likely that only a picket arriving with thefirst truck of the day would do this.Furthermore, it does not seem likely that atelephone call for a business agent would be made when one was already present,as was the case on July 19.Deliveries of cement to the Joint Venture highway construction job had beeninterrupted by the strike and closing down of Utah Sand and Gravel, but whenUtah Sand and Gravel started to operate, during the Teamsters strike, withoutunion drivers, deliveries of concrete by Utah Sand and Gravel to the Joint Ventureproject were resumed on July 19, 1963. Operating Engineers, at this time, althoughexpecting to reach a contract with Utah Sand and Gravel, had not yet signed one.Because Teamsters and Operating Engineers were both interested in getting con-tracts with Utah Sand and Gravel, Operating Engineers cooperated with Teamsters,as hereinafter related, but was not, at this time, engaged in any actual picketing atthe Joint Venture project.2.Events of July 19, 1963Work was being performed on the highway overpass project of the Joint Ventureon the morning of July 19, 1963, and a delivery of transit-mix concrete from UtahSand and Gravel was expected during the day .2 The Joint Venture was headed byRobert Weyher, whose company was the sponsoring contractor, by Mark Garff, ofthe firm containing his name, and by Jack Okland of the firm bearing his name.Early on the morning of July 19, the State inspector, having heard of an inter-ruption in a concrete pour on another job where pickets had appeared with transit-mix trucks of Utah Sand and Gravel, asked Superintendent Wallace McPhie to pouronly one column at a time .3 To learn whether or not the pour would be inter-rupted by the appearance of pickets, McPhie (and perhaps also Weyher) spoke withthe crane operator, Raymond Barnes, a member of the Operating Engineers, andan employee of Jarman, whose crane was leased to the Joint Venture, telling Barnesthat there had been trouble elsewhere with delivery of Utah Sand and Gravel con-2 Although there were other companies that delivered concrete in transit-mix trucks,Utah Sand and Gravel was the largest In the area. On July 16, 17, and 18, the JointVenture had orderedfromGibbons and Reed, another supplier of concrete, 125 yards ofcement to be delivered over a 5-hour period.However, the evidence indicated thatGibbons and Reed, because of the heavy orders resulting from the strike at Utah Sandand Gravel, were pressed to keep up deliveries to all customers and had delivered only31 yards of concrete to the Joint Venture over a 61/2-hour period. This was inadequatefor requirements of the Joint Venture job and so the Joint Venture ordered concrete fromUtah Sand and Gravel when the latter decided to continue operations with nonunion help.3Because a fast pour in one column could cause a bulge, it had been the custom to pourseveral columns at the same time ; however, the State inspector did not wish to take achance on cold joints in the event that deliveries of cement were interrupted by thepicketing, so he required that the columns be poured one at a time. INT'L BROTHERHOOD OF TEAMSTERS, ETC., LOCAL 222125crete and asking him what he intended to do about operating the crane during thedelivery of the concrete if pickets should appear.BarnestoldMcPhie that hewould operate the crane unless advised by his business agent not to do S0.4Three Utah Sand and Gravel transit-mix trucks arrived at the Joint Ventureproject that morning, the first at 9:30, the second at 10:30, and the third at 10:40pickets.Assoonas the truck turned into ' the Joint Venture area, the picketsjumped, out of their cars with picket signs and commenced to picket.At first theyattempted to picket alongside the truck.However, after Weyher had asked themnot to come on railroad property but to picket the street, the pickets thereafter re-mained on the street, at -a point nearest the truck when carrying their signs.Thesigns bore a legend that the Teamsters were on strike at Utah Sand and Gravel.In a compound adjoining the Joint Venture construction office, about eight car-penters were working.These were employees of the Joint Venture and were mem-bers of ^ the Carpenters or an affiliated local.Other carpenters worked at variousother locations about the project as much as a city block away from the compound.These, too, were members of Carpenters or of an affiliated local.Within the compound, upon the appearance of the pickets, Kendell Fisher, thesawman for the Joint Venture, and an active and long-time member of the Car-penters,, cut off the power that ran his saw.Foreman Joseph Bordelon, also a long-timemember of the Carpenters, then indicated that he was quitting.Bordelonpulled the cord plug on an electric drill, disconnecting it and causing another car-penter,Delbert Chadwick. who was using the drill, to cease working.5No conten-tion was made that Bordelon was acting as an agent for the Carpenters in this re-spect, and a suspicion that Fisher was a steward was unsupported by evidence.Chadwick testified credibly that Bordelon told him, "This is it.There's a strikeon."All the carpenters in the compound stopped working and commenced to millabout, talking among themselves as to what to do. Some had doubt as to whetheror not they would be subject to discipline or penalty by the Carpenters if theycontinued to work.6When Superintendent McPhie noticed the carpenters gathered in the compoundand not working, he went there and spoke with them, telling them that the picketsconstituted a secondary boycott, that it was just a picketline againstthe truck andnot against the Joint Venture.He asked Bordelon not to stop his men but tokeep on working until the Carpenters' business agent came.He also suggested thatBordelon telephone the business agent.Bordelon left to make a telephone call.Some of the carpenters may have returned to work, but Fisher left the premisescompletely and did not return that day.Others just stood about in the compound-waiting for the business agent.From a telephone in his home, Fisher telephoned the Carpenters' hall and told,AssistantBusinessAgent Don Gilman of the trouble at Joint Venture project 7'Following Fisher's telephone call, Gilman got in his car and drove to the site ofthe work, arriving there about 10.30 a.m.McPhie met Gilman as he arrived on the site and walked to the compound withhim but left him with the employees there before Gilman spoke to any of them.4This finding is based on McPhie's testimony.Barnes testified that he told McPhie hewould pour concrete from any trucks of Utah Sand and Gravel "as long as they wereunion "'However,I find that this testimony referred to a subsequent conversation held'-between McPhie and Barnes after Barnes had been given instructions by a business agentand not to the one herein related.-5 Chadwick testified that the bit he was using in his drill belonged to Bordeion. Since-Bordelon had already indicated that he was quitting, he apparently was demanding a re-turn of his bit so that he could leave6 Okland, one of the Joint Venture members, testified that Fisher told the men theywere subject to a $150 fine if they worked behind a picket line, but his testimony wasobviously hearsay since Okland was not at the project until later that day.Actually, theCarpenters'constitution provided for disciplinary action against members only for cross-ing a picket line of the Carpenters.Apparently, the carpenters in the compound did notall know this.7Bordelon had already telephoned,but had merely left a message because no businessagent was there when he called.The secretary told Gilman when he came in, about10 a.m. that a call had come from the "Weyher job."Weyher's name apparently wasused because he was the sponsoring contractor. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDMcPhie then went to Garff to let him know that the business agent of the Carpenterswas there.As Gilman entered-the compound, the carpenters gathered around himand he spoke briefly with them before Garff came up. It is not entirely clear as towhat or how much Gilman said in the presence of the carpenters after McPhieleft and before Garff arrived and how much he said after he was in the presence ofGarff.The witnesses were in considerable conflict as to exactly what Gilman did say.In attempting to reconstruct this incident, I have taken into account that there was agreat deal of confusion, with more than one man attempting to talk at the sametime, and I have taken into consideration the fact that the extensive discussionsboth then and later, which included considerable hearsay in the retelling of incidents,could have affected the memory of the witnesses and caused their memories to blendhearsay with fact. It is also apparent that the entire group did not remain togetherduring theentiretime that Gilman was present, especially after he left the compoundand talked with one or two outside.When Gilman firstcame,one of the car-penters asked him if there was a strike and if they could work.Gilman said that therewas definitely a picket line (no one quoted him as saying that there was no strike).I judge that the carpenters were seeking information as to the nature of the picketingto determine whether or not it was the type which, traditionally, other unions re-spected.With regard to whether or not they could work, Gilman said that it wasup to them to decide whether or not to work.At this point, Garff entered the compound and asked the men what was going onand what they were going to doOne of them remarked that they were going to talkto the business agent.Garff told the men that they would either have to work or gohome, as he was not going to pay them to stand around.Gilman and Garff walkedout of the compound.A couple of the carpenters followed Gilman to question himfurther.The evidence is not clear as to how many remained to speak with Gilman,but from the failure of the carpenters who testified to remember anything more,I judge that most of them remained in the compound, picked up their tools and left.Carpenters who were not working in the compound continued to work withoutinterruptionuntilthe whole job shut down that noon.When Gilman had reached a point outside the compound, in front of the con-struction office, Ivan Goodrich, a member of an affiliate of the Carpenters, and apermit man on the job, who was one of those who had followed Gilman, askedGilman, according to the latter, "Don, what will the union do if we work behindthe picket line?"Gilman testified that he replied: "I don't know what in the hellthey will do. It is not for me to decide.As far as I am concerned they will donothing."The testimony of Goodrich and of Ted Sparks, another permit man whohad followed Gilman out of the compound, was that they had asked Gilman if theyshould work, that his reply was they could if they wanted to, that they had then askedif "theunion" would fine them if they worked,8 and that Gilman had replied, "Try it"or "Tryus." 9 Itappeared to me that Goodrich and Sparks were blending the con-versation which took place inside the compound with that which took place outsideand I am of the impression that they might have been commingling what they heardin the compound from other carpenters with what they heard Gilman say.Gilmanimpressed me as a sincere and honest witness. I accept his version of the con-versation.Gilman left the premises following his reply to Goodrich and Sparks.The carpenters in the compound discontinued working.Those working elsewhereon the project did not stop that day.io8 Goodrich testified that he asked Gilman, "How much are you going to fine us if we arewrong'?" that Gilman answered, "You are putting me on the spot," that Sparks asked"Would [or could] you fine us?" and that Gilman then answered, "Try it" or "Try usSparks' testimony, parts of which were seemingly fragmentary, was similar in parts Garff gave still another version of this colloquy, but since he was, at the time, some8 feet away, and may not have heard clearly, I am inclined to believe that he was not ina position to quote Gilman accurately.This is not intended to be a reflection upon the)honesty of Garif as a witness.ioFrom this, the Charging Party reasons that, even without proof of Gilman's actualwords, it is inferable that Gilman influenced the carpenters in the compound to stop work-ingThere was no evidence that the carpenters at other locations on the project wereaware of the presence of picketsOne, who was asked, testified that he was down in adeep bole- working and did not see the, pickets.There is, therefore, no reason to interthat carpenters elsewhere on the project would have continued to work if they had beenaware of the presence of the pickets. INT'L BROTHERHOOD OF TEAMSTERS,ETC., LOCAL 222127About noon that Friday,because of a dispute over the way in which concreteshould be poured in the columns,brought about because of the uncertainties ofdeliveries in-the face of picketing,the State inspector pulled his men off the job.This required that the work stop.The Joint Venture therefore sent all of its em-ployees home.Sometime during the morning of July 19,1963,11Lake Austin,a business agentfor the Operating Engineers,accompanied by an unidentified business agent of theTeamsters,spoke with Weyher,whose firm was the sponsoring contractor andwho was chief executive officer of the Joint Venture.According to Weyher(Austinand the i Teamsters representative did not'testify) ,Austin, in the presence of Garffand the;Teamsters representative,askedWeyher's permission to go on the con-struction site to speak with the crane operator, who, at the time, was assisting withthe concrete pour from the picketed truck.Weyher told Austin that the JointVenture had been requested by the railroad not to permit union activity on the rail-road property and he could not, therefore, give the permission requested.Austinthen asked Weyher to step across the street with him to a point where they couldconverse in private.Weyher did as requested.Austin then asked Weyher if he(or the Joint Venture)"would not cooperate with them" (Operating Engineers andTeamsters)and agree not to take any Utah Sand and Gravel concrete for a coupleof days because"if you will hold out for a couple of days.we can break theback of Utah Sand and we will have all of this settled and we will all be ableto go back to work."Weyher declined to cancel orders for concrete.Austin thenrequested permission to use the telephone at the job office and Weyher grantedit 12While Austin was using the telephone, Weyher testified,theman identifiedby Weyher as a Teamsters business agent, whose name he testified he had forgotten,askedWeyher to cooperate,,using substantially the same words as those used byAustin. ,Later]thatmorning, Austin,speaking again to Weyher,commented(as quotedby Weyher)with respect to the crane operator:"I can't understand that man work-ing over there behind that Teamster picket.This is contrary to what they oughtto do." 133.The events of July 22, 1963The Joint Venture resumed work on Monday morning, July 22, and early thatday, John Bonner,a business agent for the Carpenters,was at the job office to speakwith SuperintendentMcPhie. In the course of their conversation concerning theroutine to be followed in hiring men under the terms of a contract recently con-cluded by the Carpenters with Associated General Contractors, Bonner and McPhieentered the compound,where the carpenters were working.Following a discussionconcerning the propriety of the hiring of certain carpenters working there,Bonnerand McPhie left the compound and returned to the job office, at which point Oklandentered the conversation and remarked that the Teamsters'picketing of concretetruckswas a secondary boycott.Bonner commented that a legal decision hadapproved ambulatory picketing.About this time Weyher approached.He testifiedthat he asked Bonner a question and received from Bonner a reply.The evidenceis conflicting as to precisely what was said.On direct examination Weyher testifiedthat he asked Bonner if be were instructing the men to leave and that Bonner hadreplied that he was not instructing them to do anything but was advising themthat it was improper for a union man to work behind a picket lineOn cross-examination Weyher testified that he asked Bonner"if he was instructing the mento leave;" and that Bonner had said that the Wien were not supposed to work behinda picket line.According to the last testimony,itdoes not appear that Bonnersaid that he had given the men any instruction.Okland testified thatWeyherhad asked Bonner what he had told his men about crossing a picket line when theu From the testimony of Weyher and Garff,the only witnesses to testify to the incidentsabout to'be related,it is difficult to determine the exact time of day when the events tookplace, but on all the evidence I conclude and find`that one conversation took place soonafter the picketing commenced and that another one occurred somewhat later but before11 40 am2According to Garff, he left the conversation at this point'to go over to speak withCarpenters Business Agent Gilman and the carpenters in the compound13This! conversation presumably took place before the State inspector took his men offthe job and the Joint Venture had to close down'operationsThe crane operator, whowas an employee of Jarman,continued to work for Jarman that afternoon,but presum-ably no pickets were present while he was doing so. 128'DECISIONSOF, NATIONAL LABOR 'RELATIONS BOARDready-mix trucks were there and that Bonner had answered,"I just told them ifitwas me I wouldn'twork behind a picket line."McPhie, in his testimony,omittedreferencetoWeyher's presence and testified thatOkland asked-Bonner some ques-tions and"we got to referring about this-strike and Mr. Bonner made the state-ment that he would notworkbehind those picket lines and he would not requesthismen to do it."According to this testimony,likewise, Bonner did not say thathe -had instructed the men to do anything or even told them his own feeling inthematter.Bonner himself testified at length concerning.his conversation withMcPhie andOkland.He acknowledgedthatWeyhercame up to the group duringthe conversation,but, he deniedWeyher's testimony with respect to what heallegedly had told the carpenters that it wasimproperfor aunion man to workbehind a picket line-and hedeniedthathe had statedthathe would not workbehind apicket line and would not expect his men to do so.On the evidence, itisapparent that Bonner, accompanied by McPhie,had no opportunity to give thecarpenters any instructions or advice while he was- on the job that morning, andI concludethat he did not do so.Under the circumstances,it seems improbablethat Bonner would have made a statement that he had instructed or advised hismen not toworkwhile the pickets,were present,and Ifind thathe did' not do so.It is obvious that memories were not too sharp about this conversation.14 Buteven if Bonner had said(not in the presenceof anyrank-and-file employee) thathe wouldnot work behind a picket lineand wouldnot expect his men to do so,I should find this no violation of theAct.Itis, therefore,unnecessary to resolvethe credibility issue any further than I have.Bonner quoted himself as saying,just after the aforementioned reference to thepicketing and the legality of it, that"if the dissension on this job wasn't smoothedover or some of the dissension cut out that there was going to be innocent partieshurt."Bonner testified that he told Okland that he was not referring to him.Bonner explained his reference to "dissension"as referring to an incident involvingMcPhie and a carpenter discharged by McPhie.The carpenterhad reported toBonner that McPhie had struck him. Bonner had not heard that McPhie haddischarged that carpenter for coming on the job drunk.Apparently,both theGeneralCounseland the Charging Party accepted Bonner's explanation of hisallusion to dissension,for neither contended in his brief that Bonner was referringto anything else, and I accept Bonner's explanation.At 11:30 a.m.thatMonday,the first of 10 deliveries of concrete was made byUtah Sand and Gravel trucks.As each truck arrived,pickets would arrive simul-taneously and would begin picketing and continue as long as the truck remained.One truck was delivering its load of concrete at Jarman's crane.After afew bucketsof concrete had been poured by use of this crane,Stan Garber,a business agent forthe Operating Engineers,went to the crane without having sought permission tospeak with the operator,climbed up on it,and had a conversation with RaymondBarnes, the operator of the crane.According to Barnes,Garbersaid,"Ray, weare having troublewith UtahSand and Gravel.We have got to honor those picketlines.The best thing we can do is shut the machine off." Garber handed hisbusiness card to Barnes.Thereupon Barnes gave his oiler,Jerry Zimmerman, thesignal to shut down.Zimmerman shut off the motor on the truck portion of thecrane.Garff,standing nearby, asked Garber if he was there to shut the job down.Garberanswered that he had given instructions to the crane operator'to cease workand get off the job.Before Barnes could shut off-the motor that operated the boom,Garffclimbed up on the crane and told Barnes not to shut the motor off, as thecrane was under lease to the Joint Venture.Then Garffasked Barnes if he wasgoing to finish his pour.Barnes replied that he was through.Garffasked onwhose orders.Barnes pointed to Garber and handed Garff the cardwhich Garberhad given him.Barnes then picked up his lunch box,climbed down,and left withhis oiler,Zimmerman.Garff took the seat off the crane so that no one-else couldoccupy it and remained there until a supervisor,familiar with the operation ofthe crane,could be called off another construction job to operate the crane.By"It appeared to me at the hearing that Weyher's memory was in a state of some con-fusion.So much had transpired during the latter part of July,some of which Weyherhad seen or heard firsthand,some of which he had learned by reports or hearsay, that Ibelieve all the impressions on his mind tended to become confused,so that it was diffi-cult or impossible for him,in attempting to recall,to isolate his firsthand experiences orto recall them accurately.I have scrutinized his testimony carefully and have, therefore,relied on his testimony only when, in the light of all the evidence,it appeared to be con-sistent with all the facts INT'L -BROTHERHOOD OF TEAMSTERS, ETC., LOCAL 222129)using this supervisor, the Joint Venture was able to finish the pour of concretedelivered by the' 10 trucks, but not until the last transit-mix truck finished itsdelivery at 4:35'p.m.15'--After' Barnes left the crane, he went to Jarman's office on the grounds and shortlyafter 12 o'clock, while Barnes was eating his lunch,BusinessAgent Austin (who had,.on July 19, requested Weyher to discontinue taking Utah Sand and Gravel con-crete) approached Barnes and told him substantially the same thing that Garberhad just told him-that when the Utah Sand and Gravel trucks were on the job,he should shut his machine down, and when they left he should return to work.Austin similarly instructed Zimmerman and other Operating Engineers, includingBernard Cude, a forklift operator for the Joint Venture, and Burl Foster, a "catoperator."According to Cude, while he was on the job just before noon, Austin,in the street, gave'Cude the "high sign."Cude thereupon shut his machine downand went over to Austin.There Austin instructed Cude and Foster.FollowingAustin's instruction to Cude and Foster, Weyher sought to get these employees towork by telling them that the attorney for the Joint Venture had told him that thepicketing constituted a secondary boycott.However, Cude and Foster said that theyhad been instructed by their business agent not to work as long as there werepickets around, whether or not the pickets were those of the Operating Engineers,and thereafter they did not do so.-Royal Johnson, a piledriver operator and a member of Operating Engineers,was on the afternoon shift:At the end of his lunch period, 4:30 p.m., on July 22,Johnson and his oiler, Robert Garner, also a member of the Operating Engineers,returned to start working.At this moment, Austin went to Joseph Shepherd, thepile butt supervisor for the Joint Venture, and told Shepherd that he would haveto pull the operator and oiler off the crane while they were pouring concrete. John-son and Garner thereupon went out into the street to speak with Austin, and Austintold them not to work while pickets were present.16Before Austin so instructedthem, Johnson and Garner had worked even when pickets were present, but there-after they ceased working whenever such pickets were there.Because the lasttruck left about 4:35 p.m. and because the pickets-usually left at the same time,Johnson and Garner apparently were off the job at this time for about 5 minutes.During the middle of the day on July 22, while pickets were picketing the trucksof Utah Sand and Gravel, a number of carpenters were sitting under a tree, waitingfor the pickets to leave.17Carpenters'BusinessAgent Bonner approached theirkand told them to "stick around" and be available for work when the pickets left.He testified that he gave them such instructions to keep them from going home,as Fisher had done the previous Friday.With the arrival of one of the Utah Sand and Gravel trucks that day, an automo-bile containing two men pulled into the street at the west end of the project.This,street was closed to traffic, but it was passable.Two men jumped out of this auto-mobile,, one with a picket sign.The other, a man later identified as one Carter,crossed, the street toward the construction work and approached an A-frametruck where a labor foreman, Douglas Phillips, and a laborer, Adolph Padilla, wereworking.The A-frame truck was at a point about 30 to 50 feet from the street.Carter exchanged words with Padilla.Neither Carter nor Padilla testified, and thereis no evidence of precisely what was said.Phillips,who testified, said that becauseof the noise of the motor, all he could hear Carter say was, " . . . they have-allpulled off."While Carter was still standing there,Weyher approached andtold Carter to leave and picket by the truck.According to Weyher, Carter repliedthat he could do anything he wanted to "and he objected to scabs working behind15 Although some of the carpenters testified that they returned to work after the lasttruck left, those on the day shift would have had to work overtime to continue after4'35 p.m., so I question the accuracy of the memory of certain of the witnesses about this."Johnson's testimony made it appear that he was seeking counsel from Austin. Be-cause the evidence as a whole makes-it clear that Austin was taking upon himself the.responsibility of governing the conduct of members of his organization, I do not give-weight to Johnson's testimony about seeking counsel,particularly since the words in-dicating that Johnson was seeking counsel were virtually put in'Johnson's mouth bycounsel for the Operating Engineers.17 Some of them testifiedthat theywere eating their lunch.From this I cannot assumethat the time was their normal lunch period of 12 to 12:30 p in. The men had left workat 11:30 am. when the trucks began arriving and did not return to work until the lastone hadi left.They testified that they returned to work when the trucks left at "about.2:00 p.m."However,the last truck did not leave until 4:35 p.m.760-577-65-vol. 148-10 130DECISIONSOF NATIONAL.LABOR RELATIONS BOARDthe picket."When Carter refused to leave, Weyherseized himand sought to pushhim back.A scuffleensued,but workmen separated Weyher and Carter.Weyhertestified that Carter carried a picketsignbut otherwitnessestestified that he didnot carryone.Ifind that he did not carry one.4.Events of July 23 and 25 18Six concrete deliveries were made by trucks of Utah Sand and Gravel between12:30 and 3:55 p.m. on July 23.At a time when cement trucks and pickets werepresent that afternoon, JamesBennett,a laborer for the Joint Venture (but whowas a member of an affiliated local of Operating Engineers), was running a boomtruck.Business Agent Austin of the Operating Engineers went to Bennett and toldhim that he would have to get off the truck-that he had enough trouble. Bennettwent to Superintendent McPhie and told him that "that man," indicating Austin,had told him to get off the truck.McPhie thereupon went to Austin and asked ifhe had told Bennett to get off the truck.Austin replied that he had.McPhie toldAustin that it was necessary to use the truck to lower steel cages into the shellswhere concrete was going to be poured because it was too dangerous for the mento do it by themselves, and he requested Austin to put-an operator on the truck.Austin, as quoted by McPhie, replied that under no circumstances would he put anoperator on that piece of equipment as long as Utah Sand and Gravel trucks werethere.McPhie commented that the picketing was illegal.Austin told McPhie thathe had instructions from the San Francisco office of the Operating Engineers notto have men operate any piece of equipment as long as Utah Sand and Gravel wason the job [i.e., construction site] and to back the Teamsters all the way.As aresult of Austin's action, Superintendent McPhie himself had to operate the boomtruck while concrete was being delivered.On July 25 production proceeded without interruption until about 5 o'clock, in themiddle of the afternoon shift, at which time the first transit-mix truck arrived.The employees on the project quit working when the pickets appeared. Soon there-after, the Joint Venture dismissed its employees for the rest of the day because itwas expected that trucks would be there during the rest of.the shift,19 so it was notexpected that the employees would work anyway.No evidence was offered con-cerning the use of men who would assist with the pour that evening, but pre-sumably if help was needed, the Joint Venture used supervisors or employees notsubject to union influence.According to Superintendent McPhie no columns werepoured between July 23 and 26; onlypilings, onwhich no crane was needed, werepoured.5.Events of July 26 and thereafterNegotiations between Operating Engineers and A.G.C., deferred from late Junebecause contracts with other labor organizations had prior expiration dates, wereresumed on the afternoon of July 25 29 That evening, after adjournment of thenegotiationmeeting, the Operating Engineers, according to Paul Edgecombe, itsinternational president, instructed its business agents to take its latest contract pro-posal to certain contractor members of A.G.C. for signature and to picket them ifthey did not sign. Since only Weyher was picketed the next day, I doubt that in-structions were given at that time to treat others than the Joint Venture the sameway.There were enough business agents to carry out such instructions in full hadthey been given, but admittedly no one else was picketed by Operating Engineersuntil days later.Edgecombe testified that this picketing was,to be done only with"contractors who had key jobs who would bring pressure upon the [A.G.C.] Nego-tiating Committee... .. It is noteworthy that none of the members of the A.G.C.negotiating committee (most of whom were contractors) was included in such in-structions.While I do not question Edgecombe's testimony as to the instructions18 July 24 was a legal holiday in Utah and no work was done that day at the project11Eighteen truckloads of concrete were delivered by Utah Sand and Gravel between5 and 8.45 p.m on July 2520Operating Engineers contended that meanwhile there was an understanding withA G C that the expired contract would be continued until a new one was negotiated.This contention was not supported by the evidence. I find that there was no under-standing that all terms of the expired contract would be given effectCustomary prac-tices, including rates of pay and contributions to the health and welfare funds of,variousunions, continued to be paid as before contract expiration, but the Operating Engineers,,itself, did not regard all provisions to be in effect-particularly not the "no-strike clause"of the expired contract INT'L BROTHERHOOD OF TEAMSTERS, ETC, LOCAL 222131given insofar as they pertain to the Joint Venture, I do not credit his testimonyconcerning the generality of these instructionsThe business agents receiving theseinstructions includedMerl Bowman (who "works out of Oregon"),21 Lake Austin,Vance Abbott, Stan Garber, and Jay NeeleyOn the morning of July 26, Weyher was on the highway project when he receivednotice from his company's office that Bowman was there to see himWeyherarranged to have Bowman meet him at the construction site, and he was in theoffice of the Joint Venture talking with Okland when Bowman arrivedWeyherstepped outside to speak with Bowman, who had with him a man whose identityWeyher did not recallBowman handed Weyher a form of contract and asked himto sign it for his company, saying that, if the terms of the contract with A G Cshould, when negotiated, differ from the one Weyher was asked to sign, then theterms would be changed to conform to the A G C contractNeither Garff norOkland, the other members of the Joint Venture, were presented with similar con-tractsWeyher told Bowman that he could notsign,because his company hadgiven its bargaining rights to A G C, who were then in negotiations, and that hecould not sign a separate contract until they had given up bargaining on a jointbasisBowman told Weyher that he was sorry that Weyher would not sign and that hehad been instructed to tell him that if he did not sign, there would be pickets on theJoint Venture job by noonWeyher asked Okland to step out of the office andOkland did soWeyher explained to Okland that the Operating Engineers wasasking him to sign a separate contract and that he had told Bowman that he couldnot legally or morally sign it, but that the Operating Engineers "are goingto strikeus" if it was not signedOkland said, "We can't sign it " Bowman said that hehad been asked only to get Weyher to sign-not Okland 22 During both the morn-ing and afternoon of July 26, Operating Engineers was in bargaining sessions withA G C At noon on July 26, Bowman reappeared at the Joint Venture project andagain asked Weyher to signWeyher again refused to do soBowman, accordingtoWeyher, said that pickets would be there by 2 p inWeyher testified that, before the Operating Engineers' pickets arrived,he againspoke with Bowman and then with Business Agent Neeley, who arrived about thesame timeOn direct examination, Weyher quoted Bowman as saying on this occa-sion, "We wouldn't have interfered with you fellows if we had known that you wereusingGibbons and Reed's concrete "Later in his testimony, Weyher explained"We had concrete scheduled from Gibbons and ReedMr Bowman appeared andthreatened to have pickets on the [job] by noon, and we [management] discussedwhether or not it was advisable to pour concrete on that day if the job was in factgoing to be picketed, and inasmuch as we were afraid of [losing] some more struc-ture because of getting it half finished and not having an operator we decided notto take any concreteThat's the way it turned out, so we canceled our order withGibbons and Reed, and later that afternoon when the-I believe it was that after-noon-Operating Engineers said, `Well, if we had known it was Gibbons and Reed'sconcrete we wouldn't have picketed ' "Weyher also testified that, between the timeof his conversation with Bowman and the time that the picketing by OperatingEngineers started, he had a conversation with Business Agent Neeley in which heasked Neeley why Operating Engineers was putting on picketsHe testified thatNeeley answered "Well, there are two reasonsOne reason is that we want youto sign this separate agreement with the Operating Engineers, and the second reasonis that one way or the other we are going to break the back of Utah Sand andGravel and get this Utah Sand Gravel stopped from coming onto this job "NeitherNeeley nor Bowman was called as a witness and no reason for failure to call themwas givenI could, therefore, credit Weyher's undenied testimonyHowever, al-though I infer from all the evidence that Operating Engineers' primary reason forpicketing the Joint Venture was not to get a separate contract from Weyher butwas to increase pressure on the Joint Venture (known to the Respondents, appar-ently, as "The Weyher job") to discontinue taking concrete from Utah Sand andGravel, I find it difficult to believe that Weyher had the conversation with Bowmanon that day at all, and uncei tainty as to the occurrence of this conversation leadsme to doubt that the one with Neeley occurred at that time 23Weyher's testimony21Bowman's name is sometimesspelled "Boman" in the recordBowman did not testifyThe above findings are b-ised on the testimony of WeyherInd Okiindias It is possiblethat conversations such as these tool, place later in July or early August,but, on the testinion3, there is no basis for finding that this Ras 2 Pict 132DECISIONS OF NATIONALLABOR RELATIONS BOARDappeared confused in respect to these conversations.Furthermore, his testimonythat he and his joint venturers had discussed whether or not it was advisable to pourconcrete on that day if the job was, in fact, going to be picketed and that they haddecided not to take "any concrete," because they would not have an operator andthey were afraid of losing more structures by getting them half poured does notsquare with the facts, for despite the Operating Engineers' pickets on July 26, theJointVenture did receive delivery of six truckloads of concrete from Utah Sandand Gravel between 1 and 5:25 p.m. So far as appears, no attempt was made to,cancel the order from Utah Sand and Gravel. If the Joint Venture had orderedconcrete from Gibbons and Reed for delivery that day, there would be no reasonfor canceling that order while still accepting Utah Sand and Gravel concrete in theface of the picketing. It is more likely that the Joint Venture members discussedthe practicality of operating the following week by taking concrete from other sup-pliers than Utah Sand and Gravel and decided against it because of the uncertaintyof getting an adequate supply of concrete from the smaller suppliers.Although I do not find that Bowman or Neeley made the statements last quoted,I find ample support for the inference that a desire for a separate contract fromWeyher was not the primary object of the picketing by Operating Engineers butthat the primary object was to compel the Joint Venture to discontinue taking itssupply of concrete from Utah Sand and Gravel. This object was evident from theincident on July 19, when Austin asked Weyher to help by not taking Utah Sandand Gravel concrete and from events during the following week when business.agents of Operating Engineers departed from any appearance of neutrality andopenly required employees of the Joint Venture to discontinue operating their ma-chines.The request for a separate contract from Weyher, without a request forsimilar contracts from other members of A.G.C. at the same time (or at all, so faras appears 24) and without putting any separate pressure on members of the A.G.C.contract negotiating committee members, most of whom were building contractors,has all the appearances of pretense.A separate contract from Weyher does not, ofitself,appear to have been important enough a reason for picketing him and put-tingmembers of Operating Engineers out of a job with the Joint Venture whennegotiations with A.G.C. had only just begun.decide primary motivation, I find that a more logical reason for the demand for aseparate contract fromWeyher was to lay the foundation for primary, as dis-tinguished from secondary, action and thus avoid possible legal consequences ofsecondary boycotting.It is, of course, possible that Weyher was selected as theobject of picketing because of his physical contact with a man who came with a,picket, if he- was not a picket himself.25Operating Engineers, as threatened by Bowman, did post pickets on the JointVenture viaduct job on the afternoon of July 26.' The picket signs stated thatOperating Engineers were on strike against Weyher Construction Company. Picketswith the same type of signs were also posted on another job (Kennecott Building),on which the Garff and Okland firms were the general contractor and Weyher wasa subcontractor.After July 26 the Joint Venture closed down completely untilA.G.C. and Operating Engineers reached agreement early on August 2.OperatingEngineers, on that day, removed the pickets, and the Joint Venture resumed con-struction, but the Joint Venture did not order any more concrete from Utah Sandand Gravel until after that company had reached agreement with Teamsters andOperating Engineers on August 7. I make no finding as to whether or not thepickets would have been removed if the Joint Venture had used Utah Sand andGravel concrete between August 2 and 7, 1963.24Only two other contractors were identified as having been picketed later on but be-fore August 2, when Operating Engineers reached agreement with A G C. on the terms ofa contractThere was hearsay evidence that the firm of Talboe and Harlin was picketedlate in July, and it was stipulated that picketing of Tiago Construction Company byOperating Engineers began on August 1 and ended on August 2 when the A.G C. con-tract negotiations were completed. I make no finding as to the reason for such picketing.There was no evidence that either Tiago or Talboe and Harlin was asked to sign a sepa-rate contract.25 CarpentersBusinessAgent Bonner quoted Operating Engineers Business AgentAustin, in response to Bonner's question concerning the reason for the presence of apoliceman at the site of the project on July 22,as saying that Weyher had just "workedtover" a Teamsters picket. INT'L BROTHERHOOD OF TEAMSTERS,ETC., LOCAL 222133B. Conclusions{1.Regarding activities of TeamstersThe GeneralCounsel does not contend that the ambulatory picketing by theTeamsters of transit-mix trucks of Utah Sand and Gravel was in violation of theAct.The Charging Partydoes argue that because employees driving concretetrucks of Utah Sand and Gravel moved in and out of that company's permanentlocation several times a day,there was no reason to engage in ambulatory picket-ing.This argument is based on the doctrine of theWashington Coca Coladecision 26Had that decision remained unmodified,the Charging Party's argument might haveprevailed.27However,the rigid rule of that decision has been rejected by courtdecisions and has been modified by the Boarditself.28As the Board stated intheBrown Transportcase: 29We recognize that theMooreDry Dockstandards"are not to be applied onan indiscriminate`per se'basis" [citingPlausche Electric],and that mere out-wardcompliance with such standards may not be used as a shield where inde-pendent proof exists that the picketing was actually aimed at achieving unlawfulsecondary objectives over and beyond such incidental effects as might normallybe a concomitant of legitimate primary picketing.Independent proof of unlawful secondary objectives is not always easy to produce.A mere suspicionthat the primaryobject of the picketing is to affect the relationsbetween the primary employer and secondary or neutral employers is certainlynot enough.True,the Teamsters knew that the trucksof UtahSand and Gravelwere carrying concrete to the JointVentureand knew that the JointVentureemployedmembers of various unions,albeit notTeamstersmembers. I do notdoubt butthatthe Teamsters was aware of the fact thatit is a widely held tenet in unioncirclesthatit is "not right"to work behind a picket line of another union,and I donot doubt but that Teamsters might have counted on this in picketing the trucksof Utah Sand and Gravel whiletheywere unloading at the Joint Venture project.But if so, this is an expectationthat probablyexists in any ambulatory picketingcase.Decisional law has not gone so far as to view the hope of a picketing unionthat employees of secondary employers will cease working as establishing its primaryobjective so as to convert what is otherwise lawful picketing into unlawful picket-ing.The independent evidence of the object of the picketing must be more than this.In the instant case, the independent proof relied on by the General Counsel andthe Charging Party to establish the Teamsters'object in picketing consists of twominor incidents concerningwhich a credibilityquestion exists.In each case, the in-dependent evidence depends on the credibilityofWeyher's testimony.The firstisWeyher's testimonythat an unidentifiedbusiness agent of the Teamsters, at thebeginning of the ambulatory picketing,accompanying the Operating Engineers busi-ness agent,requestedWeyherto cooperate by not takingUtahSand and Gravelconcrete.The secondwas Weyher's testimony concerning the activities of Carter,the allegedTeamsters picket.Withregard tothe first,the Charging Party arguesthat this request,made as it was while picketing of the trucks was in progress,constituted an implied threat to continue such activity unless the Joint Ventureagreed notto take UtahSandand Gravelconcrete.I find no threat in this request.Naturally,if the Joint Venture discontinued taking concretefrom UtahSand andGravel,the picketing would cease because the picketing was done only while UtahSand and Gravel trucks were present.The factthat picketing of the trucks wouldcontinue if the Joint Venture continuedto buyUtah Sand and Gravel concretewas not threatened in any event.The request alone,then,would not be a viola-2 Brewery and Beverage Drivers and Workers, Local No. 67, etc(Washington CocaCola Bottling Works,Inc.),107 NLRB 299, enfd.220 F 2d 380(C.A D C.).2This argument was aimed at the Teamsters' ambulatory picketing away from UtahSand and Gravel's place of business and not at the location of the picketing In the streetrather than around the truck. Sincethe picketswere requestedby the JointVenturenot to come on railroad property,the pickets were unableto picket anycloser to thetrucks than they did.There is no contention that the picketing in the street took thepicketing outside the scope of permissible common situs picketing.See Saclors'Union ofthe Pacific,AFL (MooreDry Dock Company),92 NLRB 547.25International Brotherhood of Electrical Workers, Local Union 861, et al(PlaucheElectric,Inc.),135 NLRB 250; and see court decisions therein cited.29Truck Drivers and Helpers Local Union No. 728, I.B.T. (Brown Transport Corp.),144 NLRB 590. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDtion of the Act; 30 the picketing alone was not a violation of the Act; 31and noreason is shown why they should be transmuted into a violation of the Act whencombined,certainly not in the absence of other independent evidence,such as thatthe picketing was arranged by the Teamsters to operate as an automatic signal forwork stoppages by employees of neutral employers.Not only is there no evidencethat such a signal was arranged but most of the employees failed to react initiallyas though a signal had been given.The second incident relied on to show a violation of Section 8(b)(4)(i)(B) 32of the Act, according to the General Counsel, is apparently to be found in the factthatCarter, allegedly a Teamsters picket, had failed to picket near the concretetruck but had gone out of his way to speak with a laborer, Padilla.More specifically,the General Counsel, in his brief, contends that the "scuffle between Weyher andCarter, taking place, as it did, in the presence of not only Padilla but other em-ployees employed by the Joint Venture, induced and encouraged these employeesin violation of Section 8(b) (4) (i) (B) of the Act." I am unable to concur witheither contention.In the first place, if Carter were conceded to be an agent ofthe Teamsters,the evidence is still insufficientto prove that Carter induced or en-couraged Padilla to engage in a strike or to refuse to perform services.The onlystatement Carter was proved to have made was, ". . . they have all pulled off."Even if "they," in this phrase, were taken to mean "employees," the reference couldhave been to employees of another employer.Neither Carter nor Padilla was calledas a witness.It not only was not established why Carter went to speak with Padillabut, for all'that appears, Carter could have been personally acquainted with Padillaand could have been merely discussing strike conditions at Utah Sand and Gravelor any other topic.The only evidence suggesting that Carter was speaking aboutthe Teamsters picketing and was attempting to induce Padilla to cease workingwas Weyher's testimony that Carter said he objected to scab labor working behindthe picket line.Because no one else heard this,apparently,and because I amchary of relying on it, I find that Carter did not make this statement.Except forhearsay evidence, unreliable at best, it was not proved that Carter was a TeamstersagentThe evidence is altogether too weak to warrant the finding that Carter soughtto influence Padilla.The contention of the General Counsel that Carter induced or encouraged anyemployees by his conduct in getting into a scuffle with Weyher is farfetched.Carter wasnot, at the time, attempting to coerceWeyher. In fact, Weyher was thefirst to use his hands. I am not passing on the propriety of Carter's conduct. Ifind only that an unfair labor practice by the Teamsters cannot be based thereon.On the evidence, I am not convinced that Carter was even proved to be an agentof Teamsters.His agencyis supposed,apparently, to be inferred from the factthat Carter got out of the same automobile as a Teamsters picket (for I have foundthat Carter did not, himself, carry a picket sign) and the fact that usually twopickets arrived in each car which accompanied a Utah Sand and Gravel truck, butI find this to be too insubstantial to prove agency.No contention was made that the Teamsters and Operating Engineers had con-spired or engaged in a joint venture to effect a work stoppage at the Joint Ventureproject 33As the case was presented, the conduct of each union is to be consideredseparately.Hence, I find it unnecessary to consider whether or not business agentsfor the 'Operating Engineers could be considered to have been acting as agents ofthe Teamsters as well as of their own organization.On the entire record, I con-clude and find that the General Counsel has not proved a violation of the Act onthe part of the Teamsters.3o Local 3,International Brotherhood of Electrical Workers,AFL-CIO(New PowerWire and Electric Corp. et al),144 NLRB 1089;Local282,International Brotherhoodof Teamsters, etc (J. J. White Ready Her Concrete Corp ),141 NLRB 424;Henry V.Rabouin, d/b/aConway'sExpress v. N.L.R.B,195 F 2d 906 (CA. 2)Delivery oftransit-mix concrete is not on-sitework by a subcontractor.International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Local294(IslandDock Lumber,Inc ),145 NLRB 484.31United Plant Guard Workers of America (Houston Armored Car Company, Inc ),136 NLRB 110;Truck Drivers and Helpers Local Union No 728, I.S.T. (Brown Trans-port Corp),supra32 A concluding allegation in the complaint that Teamsters, by the conduct alleged inthe complaint,had violated Section 8(b) (4) (ii) (B), was stricken on motion of GeneralCounsel.33 Cf.Local Union'No. 1, Bricklayers. Masons&Plasterers, etc. (JHilbert Sapp, Inc ),319 NLRB 1466. .INT'L BROTHERHOOD OF TEAMSTERS, ETC., LOCAL 2221352.Regarding activities of Operating Engineers 'The complaint alleges violations of Section 8(b)(4)(i) and (ii)(B) by OperatingEngineers.Evidence of violation of Section 8(b) (4) (i) (B) is replete.By the actsof its business agent, Garber, Operating Engineers caused crane operator Barnes tocease rendering services for his employer and the Joint Venture.Barnes is a personemployed by Jarman, a neutral contractor engaged in an industry affecting com-merce within the meaning of the Act, although he was serving the Joint Venturewhile using the crane for the purpose of pouring concrete into forms for columns.It is clear that Barnes would have continued rendering services but for Garber'sdirection to Barnes to shut off the crane.The fact that Garber's instruction waspolitely framed does not derogate from the fact that it was intended to, and did,have the effect of a direction. It clearly constituted inducement and encourage-ment of Barnes to withhold his services; and the object of Garber's conduct on be-half of Operating Engineers was to force or require the Joint Venture to cease using'concrete sold and delivered by Utah Sand and Gravel 34 The action of Garber alsocaused Zimmerman, Barnes' oiler, to withhold services during the period whenpickets were present.Garber's instruction to Barnes was followed up by BusinessAgent Austin's directions to Barnes and Zimmerman to shut down the machinewhen the trucks came on the job.. Austin similarly instructed employees Cude,Foster, Johnson, Garner; and Bennett not to work while trucks of Utah Sand andGravel were present, and thereafter they followed his instructions.Operating Engineers seeks to justify the conduct of its agents on the ground thatthe Joint Venture was an ally of Utah Sand and Gravel and that employees of theprimary employer (Utah Sand and Gravel) actually worked with employees of thesecondary employer (Joint Venture) as a team under the direction and control ofthe secondary employer. Independently of the latter point, the evidence is not suffi-cient to' show that the Joint Venture was-an ally of Utah Sand and Gravel35 Thefact that an employee of the Joint Venture assisted the driver of the transit-mixtruck by telling him where to place the chute and when to start or stop the flow ofconcrete does not make Utah Sand and Gravel an on-site subcontractor on theJoint Venture job.The Joint Venture employee in such instance, is merely desig-nating the place and rate of delivery of concrete.36Teamsters does not contendthat it was picketing the Joint Venture because of any joint work done by the truck-driver and employees of the Joint Venture, and the Operating Engineers, -althoughhaving a dispute with Utah Sand and Gravel, and although respecting the Teamsters'strike and picket line there, does not allege that it was, itself, on strike there, soOperating Engineers is hardly in a position to use an argument that the Teamstersmight have, but did not, advance and to say that the Joint Venture was helping todefeat its primary strike by being an ally of Utah Sand and Gravel.' Before July 26,at least,Operating Engineers had no legal justification for inducing employees ofthe Joint Venture or of Jarman to withhold services where the object was, as I find,forcing the Joint Venture to cease using concrete of Utah Sand and Gravel.Ac-cordingly, I find that by the aforesaid conduct of its business agents, Austin andGarber, Operating Engineers committed unfair labor practices within the meaningof Section 8(b) (4) (i) (B) of the Act.Both by Austin's telling Shepherd, a supervisor for the Joint Venture, that he(Austin) would have to "pull" Johnson and Garner off the job while concrete wasbeing poured from Utah Sand and Gravel trucks and by the stoppage of workactually occasioned by Austin's instructions to the aforesaid employees, Operat-ingEngineers committed unfair labor practices within the meaning of Section8(b) (4) (ii) (B)I also find a violation of Section 8(b) (4) (u) (B) by OperatingEngineers in Austin's reply to Superintendent McPhie's protestation and request topermit the employees to use the boom truck to assist in putting steel cages in thepiling shells when Austin said that he would not put anyone on the A-frame (boom)34New York Mailers' Union No. 6, ITU (New York Herald Tribune, Inc., et al.),136NLRB 196;Cuyahoga, Lake, Geauga and Ashtabula Counties Carpenters District Council,etc.(The Berti Company),143 NLRB 872;International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local 294 (Island Dock Lumber,Inc.), supra.sc Ryberg, a partner and brother-in-law of Mark Garff, was a director of Utah Sand andGravel. , No other connectionwas shown.saInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local294(IslandDock Lumber, Inc.), supra. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruck while Utah Sand and Gravel was on the job and that he had instructions fromthe San Francisco office of Operating Engineers not to have any man operate anypiece of equipmentas long asUtah Sand and Gravel was on the job.The General Counsel argues that "the prime" object of picketing by OperatingEngineerson and after July 26 was to force or require the Joint Ventureto cease,-doingbusinesswith Utah Sand and Gravel and that itwas not infurtherance of-contractnegotiationswith A.G.C., but that, even if one object of such picketing was-in furtherance of contract negotiations, the Act would be violated if another object-was to force or require the Joint Venture to cease doing business with Utah Sandand Gravel.As I have found, there are substantial reasons for believing thatOperating Engineers' demand that Weyhersigna separate contract was used as aspecious attempt to clothe its picketing with the garb of primary action.However,in view of the fact that I find the Operating Engineers had, as one object (if not the,only object) of the picketing, the forcing of the Joint Venture to cease doing busi-ness with Utah Sand and Gravel, it is unnecessary to make a finding of subterfuge.'Operating Engineers had, ever since July 19, 1963, made it evident that it hadsought to stop the delivery of Utah Sand and Gravel concrete to the Joint Venture,,and it had taken positive and illegal steps to implement its objective.No sufficientevidence was offered to show that this objective had been abandoned.The pre-sumption is that, an object, once shown to exist,continuesto be an object in theabsence of evidence tending to show at least reason to infer that it has been-abandoned.Evidence of a demand that Weyher sign a contract with OperatingEngineers under threat of picketing is not inconsistent with the continued objective,of causing the Joint Venture tocease usingconcrete of, and to cease doing busi-ness with, Utah Sand and Gravel. In fact, it fortifies the evidence of OperatingEngineers' efforts to stop the Joint Venture from using that concrete. I find thatevenafter OperatingEngineersmade its demand that Weyhersigna contract withit and after it began picketing at the site of the Joint Venture, at least an object ofthe picketing was to induce the Joint Venture to cease using concrete of Utah Sandand Gravel. I find no inconsistency between this finding and the fact that OperatingEngineers made this demand only of Weyher and not of the other Joint Venturers.Weyher was the sponsoring contractor.The project was commonly referred toas the Weyher job. If Weyher had capitulated, the Joint Venture would havecapitulated.Operating Engineers also adduced evidence aimed to show that striking employeesof Utah Sand and Gravel were working as employees of the Joint Venture.Thiswas done by showing that men who had been on the payroll of Utah Sand and'Gravel up to the time of the strike had been dispatched by Operating Engineers tothe Joint Venture for jobs.However, even if Operating Engineers had struck Utah'Sand and Gravel itself, I should consider this defense an ineffective desperationmeasure.The evidence is wholly inadequate to show any allied relationship be-tween the Joint Venture and Utah Sand and Gravelas a resultof such hirings.TheJointVenture was not shown to have asked for employees of Utah Sand andGravel nor even to have known that those employees had worked at *Utah Sandand Gravel.Furthermore, there is no showing that such employees, even if sym-pathetic strikers, had any intention of exercising reemployment rights at Utah Sandand Gravel. In any event, I find that the Joint Venture was not, in hiring any ofthemen referred by Operating Engineers, attempting to support Utah Sand andGravel's cause.The effect would appear to have been just the contrary. I rejectthis contention of Operating Engineers.In conclusion, I find that Operating Engineers, by the conduct hereinbefore found,violated Section 8(b)(4)(i) and (ii) (B) of the Act.3.Regarding activities of CarpentersCarpenters is alleged in the complaint to have violated Section 8(b)(4)(i) andThe alleged violation of Section 8(b)(4) (ii) (B) is based ontestimony that Business Agent Bonner told Joint Venture representatives that hehad instructed or advised his men not to work behind a picket line. Since I havefound that Bonner did not make this statement, I find no violation by the Carpentersof Section 8(b) (4) (ii) (B) of the Act.The question raised as to whether or not Carpenters violated Section 8(b) (4) (i) (B)of the Act is less simply answered. I have found that Carpenters' Business Agent-Gilman told employees of the Joint Venture, while Teamsters pickets were picketing,that the carpenters could work if they wanted to, and that what they were inquiringabout was definitely a picket line, and I have found that Gilman gave a noncommittalanswer to questions as to what Carpenters would do if inquiring employee-members INT'L BROTHERHOODOF TEAMSTERS, ETC., LOCAL 222137continued to work or as to whetheror not a finewould be imposed.Does eitherthe statement that it was "definitely a picket line" or the evasion of the question as towhat the carpenters might do if members of Carpenters or its sister locals continuedto work override Gilman's initialanswer that they could work if they wanted to?Before resolving this question, I find it necessary to project myself mentally ascompletelyas possibleinto the position of the carpenters working in the compound.Fisher and Bordelon were members of the Carpenters for some years.They hadbeen exposed to and absorbed the philosophy that a good union member would notwork on struck work (or products thereof) and that he should not cross or workbehind a picket line. So conditioned, they would not be likely to consider whether ornot they, themselves, were actually working on struck work or products thereof.Tothem it was enough that products of a struck employer were coming on the project.Nor would they be likely to analyze the situation to determine whether or not theywere actually working "behind" a picket line. In reality, only if the picketing wasdirected at the Joint Venture would they have been working behind a picket line,whereas if the picket line was directed at employees of Utah Sand and Gravel, asostensibly it was, the carpenters would be working in front of, rather than behind,the picket line.Even if the Joint Venture employees were not working behind apicket line, they were, however, free as individuals, to risk their jobs and extend theirsympathy to the Teamsters' cause, giving up their employment with the Joint Ventureif they felt that would aid the cause ofunionism 37Fisher and Bordelon made theirelection before the arrival of Gilman.Fisher had even left thepremises.Gilman'sstatementdid not guide the conduct of those two.Although the rest of the carpentersinfluenced in part by Fisher and Bordelon, had stopped working, they were apparentlyopen to advice or guidance from Gilman. Some of the carpenters appeared to takethe attitude that, if the Teamsters' picketing was an activity respecting which theirown union did not disapprove, union tradition would require them to honor thepicket line, while others apparently were not concerned with conforming to unionetiquette but were concerned only with avoiding a penalty for nonconformance if theycontinued to work. It is possible to deduce from Gilman's statement, "It is definitelya picket line," that Carpenters did not disapprove of the Teamsters' activities; other-wise,Gilman would be more likely to have described the picketing as illegal orunauthorized.Was Carpenters under a legal duty to answer inquiries by saying, "Weare not allowed to tell you what type of activity another union is engaged in," andthus leave the employees in their state of confusion? So long as Carpenters is merelygivinginformation and is not suggesting the action to be followed by emplyoees,my answer is negative.True, the information imparted might influence employeesin the sensethat it would give them factual knowledge upon which they, themselves,could decide what conduct to follow although they would be unable to decide with-out that information, but it would not necessarilyinfluencethem in the sense of givingthem afeelingthat their union was pressuring or even expecting them to act in aparticular fashion. I do not read the word "induce," as used in the Act, as proscrib-ing the former type of influence.There is not even a suggestion of the kind ofconduct expected of them by the Carpenters in this statement as there wasin caseswhere indications of expected conduct was voiced 38Accordingly, I find that, byGilman'sstatementthat the picketing of the Utah Sand and. Gravel trucks was"definitely a picket line," the Carpenters did not, in violation of the Act, induce orencourage any individual employed by the Joint Ventureto engagein a refusal inthe course of his employment to performservices.Gilman's answer to the inquiry of what "the union" (i.e. Carpenters) would do ifthe employees continued to work presents more of a problem.His answer, evenby his own version, was not altogether reassuring.He professedignorance as towhat the Carpenters would do.Knowing, as he must have, that under the con-stitution of the Carpenters, discipline could be imposed only for crossing a Carpen-ters'picket line, he should, if he correctly understood the question, in fairness havementioned this. I do not believe it is an adequate defense to say that the members,'7 SeeN.L.R B. v Rockaway News Supply Company, Inc,345 U.S. 71.When a unionoperates a hiring hall under contract,as the'Carpenters did here, it is, of course, of littlesolace to an employer to know that he has a no-strike clause in the contract and that hehas a legal right to discharge or replace his employees who engage in sympathetic strikeactivities.88Local Union No. 741,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States and Canada, AFL-CIO (KeithRiggs Plumbing and Heating_Contractor),137 NLRB 1124,at 1139-1140;Seafarer'sInternational Union of North America, etc. (Hammermill Paper Company),100 NLRB1176.See Trial Examiner's Decision inNortheastern Washington-Northern Idaho Build-ing and Construction Trades Council,Cases Nos.19-CC-206, 19-CC-207,and 19-CC-209. 138DECISIONS OF NATIONAL LABOR-RELATIONS, BOARDthemselves, should have known what was in the constitution of the Carpenters.Had,the employees known what was in the constitution, they would not have asked thequestion.Union members, I have found, rarely are familiar with constitutional pro--visions, but they expect their business agent to know all the answers.Although Ihave considered' the possibility that Gilman understood the question to ask what-unofficial action the members of the Carpenters might take (as by way of ostracism,-derision, or physical abuse), rather than what official action would be taken, I donot believe he could so have understood the question. Even the last part of Gilman'sanswer, "As far as I'm concerned, they will do nothing," does not remove the doubt-that something might be done.Under the circumstances, the inquiring carpenterscould have received the impression that Gilman's answer (that they could work if theywanted to) carried with it the implication "but if you do.I don't know whatwill happen."The conclusion is inescapable that this implication would inevitablyinfluence the employees not to work while the Teamsters pickets were present.Themen who asked the question of Gilman appeared anxious to work, but,,followingGilman's answer, they did not do so.Upon full consideration of the matter, I findthat,by Gilman's equivocal answer, Carpenters induced employees of the JointVenture to engage in a refusal to perform services.Was the object of this inducementto cause the Joint Venture to cease doing business with Utah Sand and Gravel?Perhaps Carpenters was not thinking in terms of objectives but was thinking only interms of union etiquette.However, I do not subscribe to a line of 'reasoning whichwould, on the assumption that Teamsters' activities were primary and were directedonly to employees of Utah Sand and Gravel, suggest that Carpenters were, bywithholding their services from the Joint Venture, only supporting the Teamsters intheir dispute with Utah Sand and Gravel without regard to the secondary effect onthe Joint Venture.The inevitable result of the withholding of services to the JointVenture by carpenters was, as Carpenters surely knew, to pressure the Joint Ventureto cease doing business with Utah Sand and Gravel.This could not have beendoubted.Regardless of what Carpenters' primary motivation may have been, I findthat an object of its inducing employees of the Joint Venture to withhold their serviceswas to cause the Joint Venture to cease using concrete of, and doing business with,Utah Sand and Gravel.There remains for consideration only the effect of Bonner's instructions to car-penters on July 22, 1963, to "stick around and be available for work." Bonnertestified that he gave these instructions because of the fact that he had learned thatFisher had, the previous Friday, gone home. I judge that he was concerned thatdeparture of the carpenters might take on the appearance of a complete strike ratherthan just a refusal to work while pickets were present.Had Bonner given suchinstructions before the men had ceased working that day, there would be moreforce in the argument that he was inducing or encouraging them to refuse to per-form services.On the evidence, it is difficult to fix the precise time when Bonnergave these instructions.If the carpenters were on their lunch period, Bonner'sstatement might have sounded more like an instruction not to return to work at the,end of their lunch period until the pickets had left, whereas if they were not ontheir lunch hour, Bonner might have assumed that they had already stopped work-ing of their own accord because of the presence of pickets and was merely instructingthem not to withhold their services when no pickets were present.On all the evidence, I infer that Bonner was aware of the fact that the men hewas speaking with had already ceased working because of the presence of theTeamsters' pickets, and I do not interpret his instructions as intended to influencethem to withhold services they were about to render. I make no further finding,therefore, that Carpenters violated the Act by these instructions of Bonner's.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the employers herein involved, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and, to the extent that they have been found to be unfair labor practices,tend to lead to and have led to, labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYIhave found that the Respondent Carpenters and the Respondent OperatingEngineers have engaged in unfair labor practices which require remedial action. Ihave found that the Carpenters have violated Section 8(b) (4) (i) (B) of the Actby the misleading answer given by Business Agent Gilman to Goodrich and Sparks. MORRISON CAFETERIAS CONSOLIDATED, INC., ETC.139I shall therefore recommend that Carpenters cease and desist from giving membersmisleading answers to the Tatters'inquiries concerning possible penalties that mightbe inflicted by Carpenters if its members or members of affiliates should decide towork behind the picket line of another union, and I shall recommend that Carpenterspost the notice marked "Appendix A," [Board's Appendix substituted for TrialExaminer's Appendix], explaining members' rights.On the evidence, I do not feelthat there is any danger that Carpenters, in the future, will commit unfair laborpractices generally or with regard to, other employers; so I shall limit my recom-mended cease and desist order to the type of unfair labor practices herein found.Since I have found that Operating Engineers have engaged in unfair labor prac-ticeswithin the meaning of Section 8(b) (4) (i)and (ii) (B), I shall recommendthat it cease and desist therefrom and that it take certain affirmative action designedto effectuate the policies of the Act. In my opinion, an order proscribing unlawfulconduct, not only with respect to the employers herein involved but with respectto any other person within the jurisdiction of Operating Engineers,iswarranted onthe evidence in the case.Upon the basis of the foregoing findings of fact and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.TheJoint Venture is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Jarman is engaged in an industry affecting commerce within the meaning ofSection 2(6) and (7) of the Act.3.Each Respondent is a labor organization within the meaning of Section 2(5)of the Act.4.By inducing and encouraging employees of the Joint Venture and Jarman toengage in a strike or a refusal in the course of their employment to perform services,with an object of forcing or requiring the Joint Venture to cease using concrete of,or to cease doing business with, Utah Sand and Gravel Products Corp., Carpentersand Operating Engineers have engaged in unfair labor practices within the meaningof Section 8(b) (4) (i) (B) of the Act.5.By threatening, coercing, and restraining the Joint Venture and members thereofwith an object of forcingor requiringthe Joint Venture and members thereof tocease using concrete of, or to cease doing business with,UtahSand and Gravel,Operating Engineers has engaged in unfair labor practices within the meaning ofSection 8 (b) (4) (ii) (B) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7.Teamsters has not engaged in unfair labor practices within the'meaning ofSection 8(b)(4)(i)(B) of the Act.[Recommended Order omitted from publication.]Morrison Cafeterias Consolidated,Inc., and Morrison CafeteriaCompany of Little Rock,Inc.andHotel-Motel,RestaurantEmployees Union, Local No. 200, Hotel and Restaurant Em-ployees and Bartenders International Union,AFL-CIO.CasesNos. 06-CA-1514 and d6-CA-1520. August 4, 1964DECISION AND ORDEROn April 22, 1964, Trial Examiner A. Bruce Hunt issued his Deci-sion in the above-entitled proceeding, finding that the Respondentshad engaged in and were engaging in certain unfair labor practicesand recommending that they cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner's148 NLRB No. 15.